DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The Amendment filed on February 8, 2021, is acknowledged.





Claim Disposition

3.	Claims 3-5 and 11-12 have been cancelled. Claims 25-28 have been added. Claims 1-2, 6-10 and 13-28 are pending. Claims 1-2, 6-10 and 25-28 are under examination. Claims 13-24 are withdrawn as directed to a non-elected invention.

Claim Objection

4.	Claims 1, 7 and 25 are objected to because of the following informalities: 
For clarity and precision of claim language it is suggested that claims 1 and 7 are amended to recite a transitional phrase such as ‘and’ between the two ‘wherein clause (for example, “…wherein the….and wherein….”).
For clarity and precision of claim language it is suggested that claim 25 is amended to italicize the organism name.
Correction is required.





Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-2, 6-10 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The first paragraph rejection pertains to the claims containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed invention is directed to a composition which comprises a first and second host cell wherein both host cells are genetically modified. The claimed invention is not adequately described because there is vast amount of genus encompassed in the claim with respect to “host cells”.
The claimed invention as amended is directed to a cell culture composition comprising a first and second microbial host. The claimed invention as set forth in claim 1 also encompasses any genetic modification that could possible occur in a host cell to result in expression or over expression of the enzymes and no specific mechanism is 
The specification at paragraph [0074] discloses that, “the host cells of the present invention are genetically modified in that heterologous nucleic acid have been introduced into the host cells, and as such the genetically modified host cells do not occur in nature. The suitable host cell is one capable of expressing a nucleic acid construct encoding one or more enzymes described herein. The gene(s) encoding the enzyme(s) may be heterologous to the host cell or the gene may be native to the host cell but is operatively linked to a heterologous promoter and one or more control regions which result in a higher expression of the gene in the host cell” (emphasis added) and paragraphs [0072-0073] provides additional information regarding specific culture conditions, additives and intermediates required to obtain the desired results, demons. Thus the scope of the instant claim 1 is not commensurate with the scope of the disclosure in the specification. In addition, the art recognizes studies does in bacterial host such as E. coli reported by Satoh et al. (Metabolic Engineering) of record herein, therefore, the claimed invention is not adequately described. 
Further, dependent claim 25 recites Enterobacteriaceae which has a vast amount of species (very broad genus). The specification at paragraph [0075] discloses that, “the enzyme can be native or heterologous to the host cell. Where the enzyme is native to the host cell, the host cell is genetically modified to modulate expression of the enzyme. This modification can involve the modification of the chromosomal gene encoding the 
The invention as claimed encompasses any host cells, any host cell modifications, and any variants thereof of the enzymes that are endogenous or heterologous. No specific heterologous source is described that was utilized.
 The claimed invention encompasses a large variable genus that is not commensurate in scope with the disclosure in the specification. Thus for these reasons the claimed invention is not adequately described and applicant has not demonstrated possession of the large variable genus encompassed in the claims.
Furthermore, the specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.


The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed. Cir. 2000). The goal of the written description requirement is "to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4 (CCPA 1977) "A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date." In re Glass, 492 F.2d 1228, 1232 (CCPA 1974).
Additionally, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed' (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore, 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.



The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 2, 7-10 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 2 and 7 are indefinite for the recitation of “at least 80% identity to a polypeptide or amino acid sequence”, wherein said polypeptide or amino acid sequence is not provided in the claim as a reference structure. The dependent claims hereto are included.
Claim 7 lacks clear antecedent basis for the recitation of “the synthesis of L-tyrosine”. The dependent claims hereto are included.
Claim 28 lacks clear antecedent basis for the recitation of “the endogenous feaB gene”.




Response to Arguments

7.	 Applicant’s comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Note that the rejections of record under 35 USC 112, first and second paragraphs remain and have been altered based on amendments made to the claims for the reasons set forth above and herein. Applicant traverses the rejection stating that the enzymes are well established in the art. This argument is not persuasive because the instant claims have been amended to recite “variant thereof” for sequence set forth in nd paragraph rejections are based on amendments made to the claims and the rejections have been outlined in detail above. 





Conclusion

8.	No claims are presently allowable.



9.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571-272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652